Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

(JEFFREY H. BERSON)

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is entered into on June 23, 2017, by and
among QTS Realty Trust, Inc., a Maryland corporation (together with any
successor general partner of the Operating Partnership, the “Company”),
QualityTech, LP, a Delaware limited partnership (the “Operating Partnership”),
Quality Technology Services, LLC, a Delaware limited liability company and an
affiliate of the Operating Partnership (the “Employer”), and Jeffrey H. Berson,
an individual (“Executive”), with respect to the following facts and
circumstances:

 

WHEREAS, the Company, the Operating Partnership, the Employer, and Executive
entered into an Employment Agreement dated April 11, 2017 (“Agreement”); and

 

WHEREAS, the Parties at all times intended and continue to intend to comply with
all applicable law and intended and continue to intend for the Agreement to
comply with all applicable law;

 

NOW, THEREFORE, the Parties hereby amend the Agreement as follows so as to
reflect their mutual understanding in place as of the Effective Date of the
Agreement, as defined therein:

 

1.         Article 5 of the Agreement shall be amended to add the following:

 

5.9Permitted Disclosure.  Nothing in this Agreement, in any other agreement
between Executive and the Company, the Operating Partnership or the Employer, or
in any policy of the Company, Operating Partnership or the Employer, restricts
or prohibits Executive from reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with, a
self-regulatory authority or a government agency or entity, including without
limitation the U.S. Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, whether
Executive does so as a result of Executive initiating communications directly
with or responding to any inquiries from such government agency or
entity.  Executive does not need the prior authorization of the Company, the
Operating Partnership or the Employer to engage in such conduct, and Executive
does not need to notify the Company, the Operating Partnership or the Employer
that Executive has engaged in such conduct.  For additional clarity, such
conduct shall not be deemed a breach of any provision of this Agreement or any
other agreement with or policy of the Company, the Operating Partnership or the
Employer.

 

2.         Except as otherwise specifically set forth herein, the provisions of
the Agreement shall continue in full force and effect in accordance with their
terms. 

 

3.         Defined terms used but not otherwise defined herein shall have the
meanings set forth in the Agreement.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]







--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Employment
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

 

 

 

 

COMPANY

 

 

 

QTS REALTY TRUST, INC.

 

 

 

By:

/s/ Shirley E. Goza

 

Name:  Shirley E. Goza

 

Title:    General Counsel & Secretary

 

 

 

 

 

OPERATING PARTNERSHIP

 

 

 

QUALITYTECH, LP

 

 

 

By:

QTS REALTY TRUST, INC.,

 

 

General Partner

 

 

 

 

 

By:

/s/ Shirley E. Goza

 

 

Name:  Shirley E. Goza

 

 

Title:    General Counsel & Secretary

 

 

 

 

 

EMPLOYER

 

 

 

QUALITY TECHNOLOGY SERVICES, LLC

 

 

 

By:

/s/ Shirley E. Goza

 

Name:  Shirley E. Goza

 

Title:    General Counsel & Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Jeffrey H. Berson

 

JEFFREY H. BERSON

 



--------------------------------------------------------------------------------